 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
     greg@kuykendall-law.com
 5   amyknight@kuykendall-law.com
 6   Pro Bono Attorneys for Defendant Scott Daniel Warren
 7
 8                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF ARIZONA
 9
     United States of America,                      )
10                                                  )   No.CR-18-00223-001-TUC-RCC(BPV)
11                    Plaintiff,                    )
                                                    )   MOTION TO ESTOP GOVERNMENT
12   vs.                                            )   FROM ARGUING DIRECTLY
13                                                  )   CONTRARY POSITIONS FOR
     SCOTT DANIEL WARREN,                           )   STRATEGIC GAIN
14                                                  )
                      Defendant.                    )
15                                                  )
16                                                  )
17              Defendant Scott Daniel Warren, through his pro bono attorneys Gregory J.
18
     Kuykendall and Amy P. Knight, hereby moves this Court to preclude the Government
19
     from taking the position that as a factual matter, Dr. Warren had exclusive or significant
20
21   authority or control over the building in Ajo, Arizona known as The Barn, having
22   strategically relied on the opposite position in successfully opposing a crucial substantive
23
     motion already litigated in this case. In support thereof, he states as follows:
24
25         I.      Introduction
26
           Judicial estoppel prevents a party from taking contradictory positions at different
27
     junctures in a case to gain unfair advantages. Weighty considerations underlie this rule;
28
 1   as the Supreme Court has recognized, it serves “to protect the integrity of the judicial

 2   process . . . by prohibiting parties from deliberately changing positions according to the
 3
     exigencies of the moment,” and it “prevents parties from playing fast and loose with the
 4
     courts.” New Hampshire v. Maine, 532 U.S. 742, 750 (2001) (internal citations and
 5
 6   quotation marks omitted).

 7      On April 19, 2018, Dr. Warren filed a motion to suppress evidence (Doc. 53),
 8
     asserting that Border Patrol agents had entered The Barn in contravention of his direct
 9
     and specific request that they leave the property. The agents themselves, at the time of
10
11   their entry, asserted a right to disregard Dr. Warren’s request because he was not the

12   owner of the property. See Report and Recommendation, Doc. 110, at 4 (“When Agent
13
     Burns asked if the owner was present, Defendant Warren responded he was not going to
14
     answer and that Burns (and company) had no right to be there. Agent Burns asserted he
15
16   wanted to talk to the owner and had a right to walk up and ask.”). The Government then

17   repeatedly argued to this Court that Dr. Warren lacked standing to challenge the search
18
     because, as it succinctly put it, “the defendant has shown he has minimal, frankly surface-
19
     level ties to the barn in this case,” Tr. 7/13/18 (Doc. 107) at 117, and because he “shared
20
21   the space with visiting groups of volunteers and illegal aliens.” Doc. 121 at 8.
22      After an evidentiary hearing, the Magistrate Judge recommended denial of the Motion
23
     to Suppress on August 7, 2018, agreeing with the Government that Dr. Warren lacked
24
     standing to challenge the search due to his limited relationship to the property and the
25
26   shared nature of the space (Doc. 110), and the District Court adopted the Report and
27   Recommendation on December 21, 2018 (Doc. 151). This Court must preclude the
28



                                                  2
 1   Government from now asserting a directly contrary position—that Dr. Warren

 2   maintained any exclusive or significant authority or control over The Barn.
 3
        II.      The Government Repeatedly Asserted that Dr. Warren Lacked Authority and
 4               Control Over The Barn.
 5            The Government argued in its response to the Motion to Suppress that Dr. Warren
 6
     lacked a reasonable expectation of privacy in The Barn and thus had no standing to
 7
 8   challenge the search. Doc. 63 at 4-6. In support of this claim, it specifically argued, “the

 9   defendant is nothing more than a caretaker of the barn. There was evidence that his
10   responsibilities there were to keep it clean, that he is to supervise people who are there, to
11
     take the trash out when it’s needed, and to perform maintenance on minor jobs around the
12
13   barn.” Tr. 7/13/18 (Doc. 107) at 111. The Government continued to emphasize, “It is

14   somewhere where he doesn’t even live.” Id. at 116. The Government further relied on the
15   fact that it “specifically asked the defendant if he kept his personal property locked in a
16
     safe, and he said that, no, anybody was free to take it, use it, possess it, whatever it may
17
18   be, and for all we know that actually happened.” Id. at 117. It concluded by summarizing

19   its position: “the defendant has shown he has minimal, frankly surface-level ties to the
20   barn in this case.” Id.
21
              Subsequently, in its response to Defendant’s objection to the magistrate’s Report
22
23   and Recommendation (Doc. 121), the Government explained that it had successfully

24   convinced the Court that “the defendant is merely a caretaker at the Barn who must share
25   his ‘most private space’ at the property ‘with any humanitarian that wants clothing for
26
     undocumented migrants.’” Doc. 121 at 8-9. It asserted that “[t]he defendant is not the
27
28   owner, tenant or occupant of the Barn. Rather, he was a guest and agent with limited



                                                   3
 1   authority from the owner who shared the space with visiting groups of volunteers and

 2   illegal aliens.” Id. at 9 (emphasis added).
 3
        III.      The Court Accepted the Government’s Position.
 4
               The Government successfully relied on its position regarding Dr. Warren’s limited
 5
 6   authority over The Barn to defeat the Motion to Suppress. In the Report and

 7   Recommendation (Doc. 110), the Magistrate Judge agreed with the Government that
 8
     “Defendant Warren has no expectation of privacy and no standing to challenge the
 9
     warrantless entry into the Johnson property on Snyder Road in Ajo, Arizona.” Doc. 110
10
11   at 7. Accepting the Government’s characterizations of the Defendant, the Court stated Dr.

12   Warren was “A liaison; A caretaker; A handyman; An agent with restricted authority
13
     from the owner; Someone who keeps his personal property locked away in the Barnlet
14
     until he needs access to it; and A guest with limited access to the property,” and
15
16   concluded that none of that would “give him anything more than access.” Id. Thus, the

17   Court clearly accepted the Government’s characterization of Dr. Warren’s relationship to
18
     The Barn as being tightly limited, and this formed the basis for the Government’s victory
19
     on this crucial motion.
20
21      IV.       The Law of Judicial Estoppel
22      “[T]he doctrine of judicial estoppel precludes parties from taking inconsistent
23
     positions in the same litigation.” Milgard Tempering v. Selas Corp. of Am., 902 F.2d 703,
24
     716 (9th Cir. 1990). The Supreme Court has identified three flexible factors for
25
26   identifying when the doctrine should apply:
27             “First, a party’s later position must be ‘clearly inconsistent’ with its earlier
28             position. Second, courts regularly inquire whether the party has succeeded



                                                       4
 1          in persuading a court to accept that party’s earlier position, so that judicial
            acceptance of an inconsistent position in a later proceeding would create
 2          ‘the perception that either the first or the second court was misled.’ . . . A
            third consideration is whether the party seeking to assert an inconsistent
 3
            position would derive an unfair advantage or impose an unfair detriment on
 4          the opposing party if not estopped. . . . In enumerating these factors, we do
            not establish inflexible prerequisites or an exhaustive formula for
 5          determining the applicability of judicial estoppel. Additional considerations
 6          may inform the doctrine’s application in specific factual contexts.”

 7   New Hampshire 532 U.S. at 750 (internal citations omitted).
 8
            The Ninth Circuit has referred to judicial estoppel as embodying “a federal court’s
 9
     ability to protect itself from manipulation by litigants.” Rissetto v. Plumbers &
10
11   Steamfitters Local 343, 94 F.3d 597, 602 (9th Cir. 1996). The doctrine “precludes a party

12   from gaining an unfair advantage by taking one position, and then seeking a second
13
     advantage by taking an incompatible position.” Hocker v. Wells Fargo Home Mortg.,
14
     Inc., 2019 U.S. Dist. LEXIS 33961 at *8 (D. Ariz. March 4, 2019) (citing Hamilton v.
15
16   State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001) (dismissing case based on

17   judicial estoppel)).
18
            “Judicial estoppel applies to a party’s stated position whether it is an expression of
19
     intention, a statement of fact, or a legal assertion,” because “[t]he integrity of the judicial
20
21   process is threatened when a litigant is permitted to gain an advantage by the
22   manipulative assertion of inconsistent positions, factual or legal.” Wagner v. Prof’l
23
     Eng’rs in Cal. Gov’t, 354 F.3d 1036, 1044 (9th Cir. 2004). Thus, it applies not just to a
24
     stated position on how the law should apply in a given situation, but also to any particular
25
26   asserted version of facts.
27
28



                                                    5
 1       Finally, although parties are of course bound by the assertions in their pleadings, the

 2   doctrine also applies to positions taken during a hearing; what matters is that the party
 3
     made a representation to the Court, and the Court relied on it. Helfand v. Gerson, 105
 4
     F.3d 530, 534 (9th Cir. 1997). That a party may later learn additional facts not known
 5
 6   when it took the first position does not preclude the application of the doctrine. Helfand,

 7   105 F.3d at 536.
 8
         V.      Judicial Estoppel Applies Here.
 9
              All three factors supporting judicial estoppel are clearly satisfied here. Regarding
10
11   the first factor, Defendant is seeking to preclude the Government from now claiming that

12   he had exclusive or significant control or authority over The Barn. This position would be
13
     directly contrary to the one the Government explicitly and repeatedly asserted from the
14
     agents’ entry onto the property throughout the litigation of the motion to suppress: that
15
16   Dr. Warren lacked authority over the property and he widely shared access with other

17   humanitarian workers. Having relied on that position to win a major motion, the
18
     Government is now committed to its argument that Dr. Warren had “minimal, frankly
19
     surface-level ties to the barn in this case,” Tr. 7/13/18 at 117, and that access to and
20
21   control of the space was widely shared among humanitarian volunteers.1
22            Moreover, the Government indisputably “succeeded in persuading a court to
23
     accept [its] earlier position.” New Hampshire, 532 U.S. at 750. The Magistrate explicitly
24
25
26   1 The position at issue in this motion is not the legal conclusion that Dr. Warren had no
     reasonable expectation of privacy in The Barn. Rather, it is the Government’s argument
27   about the facts that it made in convincing the Court to accept that legal conclusion: that Dr.
     Warren’s relationship to The Barn was, as a factual matter, tightly limited and widely
28   shared.


                                                    6
 1   found a lack of standing based on precisely the things the Government emphasized: his

 2   “restricted” and “limited” authority and access, and the shared nature of the space. Thus,
 3
     if the Government were later to take the position in motions or at trial that in fact Dr.
 4
     Warren had significant access and control and/or that it was in some way exclusive, the
 5
 6   conclusion that the “court was misled” would be inescapable.

 7          Finally, allowing the assertion of inconsistent positions on this front would be
 8
     grossly unfair. The evidence gained from the search is essential to the Government’s
 9
     case, and thus only in prevailing on the motion to suppress—which entailed an argument
10
11   that Dr. Warren had very little authority or control over The Barn—could the

12   Government realistically maintain this prosecution. Yet the Ninth Circuit has recognized
13
     that evidence a defendant “was in control of the residence support[s] a finding of
14
     harboring aliens.” United States v. Chavez-Amaro, 228 F. App'x 648, 649 (mem.) (9th
15
16   Cir. 2007) (unpublished). Thus, the position opposite to the one the Government took in

17   the motion to suppress would support its case now, on the merits of the charge. Allowing
18
     any party to litigation to talk out of both sides of its mouth is a threat to the judicial
19
     process, but when it is the Government using its sovereign power to potentially deprive
20
21   citizens of their liberty, the concern is especially great and takes on tones of due process.
22   Prosecutors are duty-bound to seek truth and justice; refusing to commit to one version of
23
     the facts is incompatible with this duty.
24
            The Government has committed to a version of the facts, which it needed to do to
25
26   win a crucial pretrial motion. It is now stuck with that version, and this Court should not
27
28



                                                     7
 1   allow it to switch to a contradictory version that might now better suit its case, having

 2   accepted its first version as the basis for an important ruling in the Government’s favor.
 3
 4   RESPECTFULLY SUBMITTED this 14th day of March, 2019.
 5                                              By /s/ Amy P. Knight
 6                                              Gregory J. Kuykendall
                                                Amy P. Knight
 7                                              531 S Convent Avenue
 8                                              Tucson, AZ 85701
                                                Attorneys for Defendant Scott
 9                                                            Daniel Warren
10
11                                 CERTIFICATE OF SERVICE

12          I certify that on March 14th, 2019, I electronically transmitted a PDF version of
13   this document to the Clerk of Court using the CM/ECF System for filing and for
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
14
            Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
15          Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
16          United States Attorney’s Office
            405 W. Congress, Suite 4800
17          Tucson, AZ 85701
18
19
20
21
22
23
24
25
26
27
28



                                                   8
